DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 20, 22 – 23, 26, 28 – 29, 31, 34, 36, 39, 42, 48 – 49, 56, 58, 64 – 65, 67 – 68 and 79 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 20, 22 – 23, 26, 28 – 29, 31, 34, 36, 67 and 79), drawn towards a compound of formula (iii), a pharmaceutical composition comprising said compound, and a kit comprising said compound, in the reply filed on June 17, 2022 is acknowledged. Claims 39, 42, 48 – 49, 56, 58, 64 – 65 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected Example 11 as presented below:

    PNG
    media_image1.png
    184
    262
    media_image1.png
    Greyscale

	wherein, in the compound according to formula (iii):
R1 and R2 are each C1 alkyl;
R5 is C1 alkyl substituted with one hydroxy;
m is 1; and 
R6 is hydroxy.

	Search: Applicant noted that the instant claims 20, 22 – 23, 26, 29, 36, 67 and 79 encompass the elected species. Since claims 28, 31 and 34 do not read upon the elected species, said claims are hereby withdrawn as being drawn towards non-elected species. Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
R1 is H or unsubstituted C1 alkyl;
R2 is unsubstituted C1 alkyl, or C1 alkyl substituted with one hydroxy;
R5 is H or hydroxy;
m is an integer from 0 to 3; and 
Each R6 is H or unsubstituted C1 alkyl.

Since the above scope is not free of prior art, search has not been further expanded to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image2.png
    76
    421
    media_image2.png
    Greyscale

Information Disclosure Statement
The information disclosure statement filed on September 28, 2020 has been considered by the examiner.

Claim Objections
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 20, 22, 26, 36 and 67 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wang et al., Chem. Res. Chin. Univ. (2014), 30(4), pp. 614-618 (Wang).
	Wang teaches a compound 1e. See, page 616, Table 2, Entry 10. The compound 1e is presented below:

    PNG
    media_image3.png
    79
    164
    media_image3.png
    Greyscale

	Wang teaches the compound of instant formula (iii):
R1 is H;
R2 is C1 alkyl substituted with one hydroxy;
R5 is H;
m is 0; OR
Alternatively, m is 1, 2 or 3; and each R6 is H.

	The instant claim 67 is drawn towards a pharmaceutical composition comprising a compound of claim 20 and a pharmaceutically acceptable excipient. Wang teaches that the aldehyde-substituted aryl halide was added to a mixture of phenylboronic acid, Pd(OAc)2, 1,4-diazabicyclo[2.2.2]octane (DABCO) and K2CO3 in the solvent of DMF/H2O. The reaction mixture was stirred at 150 °C, cooled, extracted with ethyl acetate and filtered to obtain the final compound 1e. See, page 614, 2nd-3rd paragraphs, and page 616, Table 2. The above process involves water and the reaction mixture was not dried prior to obtaining the final compound. Thus, water is considered a pharmaceutically acceptable excipient.
	Therefore, the publication by Wang et al. anticipates the instant claims 20, 22, 26, 36 and 67.

Claims 20, 22 – 23, 36, 67 and 79 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent 5,583,267 A (Wheeler).
	Wheeler teaches a compound, 3,3',5,5'-tetramethylbiphenyl-4,4'-diol. The compound is presented below (using ChemDraw version: 20.1.0.110):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Wang teaches the compound of instant formula (iii):
R1 and R2 are each C1 alkyl;
R5 is hydroxy;
m is 2; and 
each R6 is C1 alkyl.

	The instant claim 67 is drawn towards a pharmaceutical composition comprising a compound of claim 20 and a pharmaceutically acceptable excipient. Wheeler teaches that 2,6-dimethylphenol was reacted with ethyl alcohol, water and soybean peroxidase solution. The reaction mixture was stirred and heated to 50 °C and hydrogen peroxide was added. The reaction mixture was cooled, and filtered to obtain the final product of tetramethyl biphenol. See, columns 5-6, Example 3. Wheeler also teaches the aqueous medium in the process is water. See, claim 4. Thus, the above process involves water and the reaction mixture was not dried prior to obtaining the final compound. Hence, water is considered a pharmaceutically acceptable excipient.
	The instant claim 79 is drawn towards a kit comprising a compound of claim 20, or a pharmaceutically acceptable salt thereof, and instructions for use. Wheeler teaches that said tetraalkyl-substituted biphenol compound can be useful in a variety of applications such as making epoxy resins, flame retardants, antioxidants, polyesters and polycarbonates.
	Therefore, U.S. Patent 5,583,267 A anticipates the instant claims 20, 22 – 23, 36, 67 and 79.

Conclusion
Claims 20, 22 – 23, 26, 36, 67 and 79 are rejected.
Claim 29 is objected.
Claims 28, 31, 34, 39, 42, 48 – 49, 56, 58, 64 – 65 and 68 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626              

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626